DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18, second to last line is awkward and could be improved by adding “the” between “displacing” and “stiffening.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18 requires two strut profile sections and two complementary wall profile sections.  It would be customary for applicant to refer to these profile sections as “strut” profile sections and “wall” profile sections to appropriately differentiate between these different elements.  This would avoid confusion.
Claim 20 recites the limitation "the under-cut section" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 19 introduces an undercut area.  Note that “undercut” is not hyphenated and the word “section” doesn’t appear.
	Claim 20-23 discuss a shaping element or insert as part of the apparatus for making of the fuel tank.  Claim 22 discusses that the insert has … a profile section.  This insert profile section becomes essentially one of the wall profile sections introduced by claim 18.  However, claim 22 is confusing in that this is never indicated and it seems that applicant is adding another profile section.
Claim 23 recites the limitation "the profile shaping section" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  There is no previous reference to a “shaping section.”  Which profile section is being shaped, wall, strut or insert?  The profile shaping section would be the apparatus for shaping a profile or profile section.
Claim 26 contradicts itself.  The end profile sections or strut profile sections include a preferably detachable securing element which prevents removal.  Is this element detachable or permanently affixed (prevents removal)?  Perhaps applicant means “inhibits easy removal.”
Claim 27 recites the limitation "the profile section" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Which profile section?
Claim 28 recites the limitation "the profile sections" in last line.  There is insufficient antecedent basis for this limitation in the claim.  Which profile sections?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-26 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Heidemeyer et al. (US 2015/0232226) (Heidemeyer).
Heidemeyer discloses a fuel tank including a container wall having at least two opposite wall sections (opposing bases 6) and a stiffening device (strut 5 with end collars 14) situated between the two opposite wall sections, characterized in that the stiffening device has at least one connecting strut (strut 5), each end of which has a profile section (collar 14), which engages with one complementary profile section (groove 15 on the insertion receptacle 7 on base 6) each on the two opposite wall sections of the container wall in a tension-resistant manner in such a way that the connecting strut absorbs compressive forces acting on the container wall, wherein each profile section (collar 14) at the ends of the stiffening device face in a lateral direction (see lateral direction indicated by arrow in Fig. 6) such that profile sections are connected to the complementary profile sections of the container wall by laterally displacing (see lateral direction motion indicated by arrow in Fig. 6) the stiffening device in the lateral direction.
Re claim 19, the undercut area is the groove 15 of the tank wall.
Re claims 20-23, the method of making and apparatus for making limitations are limitations interpreted for the fuel tank structure implied by these limitations.  Re claim 20, the undercut area or section may be created during a shaping of the opposite wall sections by a shaping element from the outside of the tank.  Re claim 21, the tank wall consists of a thermoplastic material.  Re claim 21, the shaping element may be an insert for a blow mold.  Re claim 22, the insert may have a flat plate section and a mushroom shaped profile section.  Re claim 23, the profile shaping section may have a height of 20 mm to 120 mm.
Re claim 24, the end profile sections of the strut include guide elements (collars 14).
Re claim 25, the end profile sections of the strut include stop elements (collars 14).
Re claim 26, the end profile sections of the strut include a detachable securing element (collars 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 29-30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidemeyer.
Heidemeyer fails to disclose a tank opening in the embodiment of Fig. 5 and 6.  Heidemeyer discloses in Fig. 7 and 8 a tank opening which is closed by a closure cover 17 with the strut 5 connected to the bottom of the closure cover 17 such that the opening is provided in the area of one of the opposite wall sections (the top wall section).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine the teachings of the two embodiments of Fig. 5 and 6 with the tank opening shown in the embodiment of Fig. 7 and 8 by making the complementary wall profile sections in the closure cover 17 of a tank opening and in an opening outline projected onto the opposite wall section with the elements of the Fig. 5 and 6 embodiment.  Therefore, the distance between the complementary wall profile sections and the opening is zero and less than 100 mm and less than 50 mm.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidemeyer in view of Ikeya (US 2018/0335002).
Heidemeyer fails to disclose a plurality of connecting struts. Ikeya teaches embodiments of Fig. 8-10 showing a configuration similar to that of Fig. 7 and 8 of Heidemeyer wherein the stiffening elements are placed on the interior surface of a cover 13 for a tank opening.  Ikeya also teaches a plurality of struts 35.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add further struts (two or more in total) as the plurality of struts supports a greater compressive strength than one strut and allows the strength to be distributed equally among the plurality of struts, as well as an equal stress distribution along the wall profile section of the tank opening closure.

Allowable Subject Matter
Claims 27 and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733